[Cite as State v. Wash, 2020-Ohio-152.]

                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          PREBLE COUNTY




STATE OF OHIO,                                 :

       Appellee,                               :      CASE NO. CA2019-02-002

                                               :               OPINION
   - vs -                                                       1/21/2020
                                               :

TRAIZE T. WASH,                                :

       Appellant.                              :




       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                            Case No. 18CR12544



Martin P. Votel, Preble County Prosecuting Attorney, Gractia S. Manning, 101 East Main
Street, Courthouse, First Floor, Eaton, Ohio 45320, for appellee

Muechenbach Law Office, LLC, Brian A. Muenchenbach, 309 N. Barron Street, Eaton, Ohio
45320, for appellant



        PIPER, J.

        {¶ 1} Appellant, Traize Wash, appeals his convictions in the Preble County Court of

Common Pleas for crimes related to his possession of drugs and a weapon.

        {¶ 2} A canine handler with the Ohio State Highway Patrol was patrolling eastbound

traffic on Interstate 70 when he observed a driver pass his stationary location. The driver

made an exaggerated movement by rubbing his face from his forehead to his chin, in what
                                                                     Preble CA2019-02-002

the trooper believed was a nervous attempt to avoid being seen. The trooper then observed

the vehicle slow and change lanes immediately after passing the trooper. The trooper began

following the vehicle, and a registration check indicated that the vehicle was rented.

However, the trooper observed that the vehicle did not display a barcode sticker on its side,

which is customarily used in the rental car industry for logistic purposes.

       {¶ 3} The trooper passed the vehicle and then pulled onto a crossover. After the

vehicle passed his location, the trooper followed the vehicle again. The trooper observed the

driver, later identified as Wash, committing two traffic violations. Wash switched lanes

without a proper signal and then drove on and over the solid yellow edge line of the left lane

while passing another vehicle. The trooper initiated a traffic stop of Wash's vehicle based on

his observations of the traffic violations.

       {¶ 4} The trooper made contact with Wash, who was unable to produce a rental

agreement. The trooper explained the reasons for the traffic stop, including the marked lane

violation, and Wash admitted that he was "taught to go way left" when passing. Once Wash

was unable to provide a rental agreement, the trooper asked Wash to exit the vehicle and sit

in the back of his cruiser until the rental could be verified. However, Wash refused to sit in

the cruiser, and instead, stood in front of it. The trooper then called for backup and

attempted to verify the rental.

       {¶ 5} After the rental car company told the trooper that Wash's name was not on the

rental agreement, and after backup arrived, the trooper walked his canine partner around the

vehicle. The canine alerted to the presence of narcotics. When the trooper instructed Wash

to sit in the back of his cruiser, Wash told the trooper that police would locate drugs and a

gun in the vehicle. The trooper informed Wash of his Miranda rights, and Wash told the

trooper to "take me to jail."



                                              -2-
                                                                       Preble CA2019-02-002

       {¶ 6} As a result of the search, troopers located cocaine, methamphetamine, drug

paraphernalia, and a gun in the vehicle. Wash was later indicted for possession of cocaine,

aggravated possession of drugs, having weapons under disability, carrying a concealed

weapon, improper handling of a firearm in a vehicle, possessing criminal tools, and illegal use

or possession of drug paraphernalia. Wash pled not guilty to the charges and filed a motion

to suppress, claiming that the stop and search were unconstitutional. The trial court held a

hearing and later denied Wash's motion to suppress.

       {¶ 7} After Wash substituted counsel, he pled no contest to the first six counts of the

indictment. The state then dismissed the seventh count. The trial court found Wash guilty of

the six charges and sentenced him to five years in prison.           Wash now appeals his

convictions, raising the following assignments of error.

       {¶ 8} Assignment of Error No. 1:

       {¶ 9} THE TRIAL COURT, IN DENYING APPELLANT'S MOTION TO SUPPRESS,

ERRED TO THE PREJUDICE OF APPELLANT BECAUSE THE TRAFFIC STOP WAS

UNCONSTITUTIONAL AND THE ALLEGED TRAFFIC VIOLATIONS, IF THEY OCCURRED,

WOULD NOT HAVE OCCURRED BUT FOR THE OVERLY AGGRESSIVE PURSUIT

TACTICS OF THE ARRESTING OFFICER.

       {¶ 10} Wash argues in his first assignment of error that the trial court erred in denying

his motion to suppress.

       {¶ 11} Appellate review of a ruling on a motion to suppress presents a mixed question

of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-4769, ¶ 15.

When considering a motion to suppress, the trial court, as the trier of fact, is in the best

position to weigh the evidence to resolve factual questions and evaluate witness credibility.

State v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828, ¶ 8.



                                              -3-
                                                                        Preble CA2019-02-002

       {¶ 12} When reviewing the denial of a motion to suppress, this court is bound to

accept the trial court's findings of fact if they are supported by competent, credible evidence.

State v. Durham, 12th Dist. Warren No. CA2013-03-023, 2013-Ohio-4764, ¶ 14. "An

appellate court, however, independently reviews the trial court's legal conclusions based on

those facts and determines, without deference to the trial court's decision, whether as a

matter of law, the facts satisfy the appropriate legal standard." State v. Cochran, 12th Dist.

Preble No. CA2006-10-023, 2007-Ohio-3353, ¶ 12.

       {¶ 13} The Fourth Amendment to the United States Constitution and Section 14,

Article I of the Ohio Constitution prohibit unreasonable searches and seizures, including

unreasonable automobile stops. Bowling Green v. Godwin, 110 Ohio St. 3d 58, 2006-Ohio-

3563, ¶ 11. Where a police officer stops a vehicle based on probable cause that a traffic

violation has occurred or was occurring, the stop is reasonable. State v. Graham, 12th Dist.

Warren No. CA2008-07-095, 2009-Ohio-2814.

       {¶ 14} When a law enforcement officer initiates a valid traffic stop, the officer may

detain the motorist for a period of time sufficient to issue the motorist a citation and to

perform routine procedures such as a computer check on the motorist's license, registration,

and vehicle plates. State v. Grenoble, 12th Dist. Preble No. CA2010-09-011, 2011-Ohio-

2343, ¶ 28. The continued detention remains legal if based on "articulable facts giving rise to

a suspicion of some illegal activity justifying an extension of the detention." State v.

Robinette, 80 Ohio St. 3d 234, 240 (1997).

       {¶ 15} If the circumstances give rise to a reasonable suspicion of some other illegal

activity, different than that which triggered the stop, then the officer may detain the driver for

as long as the new articulable reasonable suspicion exists. State v. Casey, 12th Dist.

Warren No. CA2013-10-090, 2014-Ohio-2586. The existence of reasonable and articulable

suspicion is determined by evaluating the totality of the circumstances "through the eyes of
                                               -4-
                                                                        Preble CA2019-02-002

the reasonable and prudent police officer on the scene who must react to events as they

unfold." State v. Popp, 12th Dist. Butler No. CA2010-05-128, 2011-Ohio-791, ¶ 13.

       {¶ 16} Further, the automobile exception to the warrant requirement of the Fourth

Amendment provides that law enforcement officers may search a motor vehicle without a

warrant if the officers have probable cause to believe the vehicle contains contraband. State

v. Lynn, 12th Dist. Butler Nos. CA2017-08-129 and CA2017-08-132, 2018-Ohio-3335.

Probable cause in these instances is "a belief reasonably arising out of circumstances known

to the seizing officer, that an automobile or other vehicle contains that which by law is subject

to seizure and destruction." Popp at ¶ 27. The determination of probable cause is fact-

dependent and turns on what the officers knew at the time they conducted the search.

Godwin, 2006-Ohio-3563.

       {¶ 17} After reviewing the record, we find that the trial court did not err in denying

Wash's motion to suppress. Notwithstanding the exaggerated gesture Wash made when he

first saw the trooper and his suspicious behavior once the trooper began following him, the

trooper directly observed Wash commit two separate traffic violations. The trial court found

the trooper's testimony regarding the violations credible and made an express finding that the

trooper "did, in fact, observe" Wash's traffic violations. The record does not provide us with a

basis to second-guess the trial court on this credibility determination.

       {¶ 18} Specifically, the trooper observed a marked lane violation when Wash crossed

over the outside yellow line when attempting to pass another vehicle in violation of R.C.

4511.33, which requires a driver to drive his or her vehicle entirely within a single lane of

traffic. The trooper also observed a turn signal violation according to R.C. 4511.39 when

Wash began changing lanes without signaling his intention to do so 100 feet before his lane

change. These two traffic violations provided probable cause for the trooper to initiate a valid

traffic stop.
                                               -5-
                                                                                    Preble CA2019-02-002

        {¶ 19} Once the traffic stop occurred, the trooper began investigating the reason for

the stop and within the time necessary to effectuate that investigation began to walk his

canine partner around the vehicle. Once the canine alerted to the presence of drugs, the

trooper had probable cause to search the inside of the vehicle. This is especially true once

Wash volunteered that the troopers would find drugs and a gun inside the car.

        {¶ 20} Despite well-settled law that police observation of a traffic violation permits a

valid traffic stop, Wash argues that he would not have committed any alleged traffic violations

had the trooper not engaged in "hounding and vehicular harassment." Wash asks this court

to "send a message to police officers that they cannot be allowed to create a traffic patrol

situation which encourages or facilitates the commission of a nervous mistake to justify a

traffic stop." However, the record indicates that Wash did not just have a nervous reaction,

but rather, violated two specific traffic laws.              We need not address in detail Wash's

hypothetical suggestion that his traffic violations would not have occurred had the trooper not

been following and watching him. Drivers are bound by Ohio's traffic laws regardless of

police presence, and we decline Wash's request to hold otherwise.1

        {¶ 21} After reviewing the record, we find that the trooper's stop was valid at its

inception and remained valid during the canine sniff and subsequent investigation of possible

drug-related offenses. As such, the trial court properly denied Wash's motion to suppress

and his first assignment of error is overruled.

        {¶ 22} Assignment of Error No. 2:

        {¶ 23} APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL IN

VIOLATION OF HIS RIGHT TO COUNSEL AS GUARANTEED BY THE SIXTH

AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES OF AMERICA.


1. We would acknowledge that some drivers experience anxiety and become nervous at the presence of law
enforcement, yet such reactions on a driver's part, while regrettable and unpleasant, simply do not excuse traffic
violations.
                                                       -6-
                                                                       Preble CA2019-02-002

       {¶ 24} Wash argues in his second assignment of error that he did not receive effective

assistance of counsel.

       {¶ 25} To prevail on an ineffective assistance of counsel claim, an appellant must

show his trial counsel's performance was deficient, and that he was prejudiced as a result.

Strickland v. Washington, 466 U.S. 668, 687-688, 104 S. Ct. 2052 (1984). Trial counsel's

performance will not be deemed deficient unless it fell below an objective standard of

reasonableness. Id. at 688. To show prejudice, appellant must establish that, but for his trial

counsel's errors, there is a reasonable probability that the result of his trial would have been

different. Id. at 694.

       {¶ 26} Wash argues that he was denied effective assistance when trial counsel failed

to question the canine's training and reliability as part of the motion to suppress. Wash

asserts that he suffered prejudice because the state did not offer evidence of the canine's

training or reliability at the suppression hearing and that the only testimony regarding the

canine was the trooper's testimony regarding the canine's alert. We disagree.

       {¶ 27} The record does not demonstrate any reasonable possibility that had Wash's

trial counsel challenged the canine's training or reliability that the trial court would have

granted his motion to suppress. The trooper testified about using his canine partner, and

how he knew that his partner was alerting to the presence of drugs. Nothing within the

trooper's testimony raised any doubt regarding the canine's ability to detect the presence of

drugs. Moreover, and even if the canine's abilities had been challenged, the suggestion that

the canine's alert to the presence of drugs was somehow deficient is speculative at best.

Wash does not deny that he voluntarily told the trooper that police would locate drugs and a

gun in his vehicle. We decline the invitation to imagine a prejudice where there is none.

       {¶ 28} After reviewing the record, Wash has failed to demonstrate that the results of

his motion to suppress would have been different had his trial counsel challenged the
                                              -7-
                                                                Preble CA2019-02-002

canine's training and reliability. As such, Wash was not denied effective assistance of

counsel and his second assignment of error is overruled.

      {¶ 29} Judgment affirmed.


      RINGLAND, P.J., and M. POWELL, J., concur.




                                           -8-